Citation Nr: 1137148	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-10 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for lumbar laminectomy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In September 2009, the Board remanded this case for the Veteran to be scheduled for a hearing before a Decision Review Officer (DRO) at the RO.  Thereafter, the Veteran was scheduled to present testimony before a DRO at the RO in February 2010.  However, the Veteran was instead afforded an informal conference with a DRO on that date, at which time the Veteran indicated that he did not feel he needed to continue with a formal hearing.  A report of this informal conference is associated with the claims file.  As the requested development was completed and the Remand orders were substantially complied with, the case has now been returned to the Board for further appellate action.

For reasons explained below, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar laminectomy is currently rated as 60 percent disabling, which is the maximum schedular rating authorized for intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5243.

2.  There is no clinical evidence that the Veteran's lumbar spine disability has been productive of any objective neurological disabilities or ankylosis during the period of claim.

3.  The competent evidence of record demonstrates that the rating criteria reasonably describe the disability level and symptomatology of the Veteran's lumbar spine disability, and therefore such disability does not present an exceptional or unusual disability picture as to render impractical the application 
of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for lumbar laminectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In September 2004 and June 2008 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his increased rating claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  In addition, the June 2008 letter provided relevant rating criteria for evaluating his lumbar spine disability.  The increased rating claim was last adjudicated in March 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's 
service treatment records, service personnel records, VA treatment records and examination reports, private treatment records, employment information, Workers' Compensation records, Social Security Administration (SSA) records, and informal conference reports.  Additionally, the prior Remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included scheduling the Veteran for a hearing before a DRO at the RO.  In response, the 
RO scheduled the Veteran for such a hearing in February 2010.  Thereafter, at an informal conference on the same date, the Veteran indicated that he did not feel he needed to continue with a formal hearing.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his increased rating claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for lumbar laminectomy has been in effect since July 1991.  The Veteran filed his current claim for an increased rating in August 2004.  In the April 2005 rating decision on appeal, the RO continued a 60 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under Diagnostic Code 5243, for intervertebral disc syndrome, a maximum 60 percent evaluation requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

Turning to the evidence, private treatment records dating from November 2003 through July 2004 document the Veteran's complaints of low back pain as well as pain, weakness, numbness, and tingling in both legs, with examination results revealing decreased range of motion in his trunk and intermittent motor, sensory, and reflex deficits in his bilateral lower extremities.  However, a January 2004 private electromyography (EMG) study and a February 2004 private nerve conduction study both yielded normal results for the Veteran's bilateral lower extremities.

The Veteran underwent a private general medical examination in September 2004.  On that occasion, he complained of low back pain and buttock pain.  Range of motion of the lumbar spine measured 30 degrees of forward flexion.  Neurological testing revealed sensory and reflex deficits in his bilateral lower extremities (motor strength was not tested).

The Veteran underwent a VA spine examination in October 2004.  On that occasion, he complained of low back pain with occasional radiation to both buttocks and into both legs.  With regard to incapacitating episodes, it was noted that the Veteran had had five days in bed in October 2003 following a low back injury at work.  It was also noted that he had no ankylosis of the thoracolumbar spine.  Range of motion of the thoracolumbar spine measured 40 degrees of forward flexion (with pain beginning at 30 degrees), 35 degrees of extension (with pain beginning at 30 degrees), 20 degrees of left and right lateral flexion (with pain beginning at 15 degrees), 40 degrees of left lateral rotation (with pain beginning at 30 degrees), and 20 degrees of right lateral rotation (with pain beginning at 20 degrees).  It was noted that the Veteran could not do any further exercise due to reported pain.  He reported having erectile dysfunction after his October 2003 work injury, as well as wearing a testosterone patch, and it was noted that this may be due to secondary hypogonadism.  Neurological testing revealed sensory and reflex deficits in the bilateral lower extremities.  However, based on the normal electrodiagnostic study in February 2004, the examiner noted that previous radiculopathy had apparently resolved.

The Veteran underwent a private general medical examination in January 2005.  
On that occasion, he complained of low back pain with radiation into both legs.  Range of motion of the lumbar spine measured 60 degrees of forward flexion.  Neurological testing yielded normal results for motor strength and sensation in the bilateral lower extremities (reflexes were not tested).

An October 2007 VA nerve conduction study yielded normal results for the Veteran's bilateral lower extremities.

The Veteran underwent another VA spine examination in December 2007.  On that occasion, he complained of low back pain with radiation to the lower extremities.  It was noted that the Veteran had had no incapacitating episodes for his thoracolumbar region during the past twelve months.  It was also noted that he had no ankylosis of the thoracolumbar spine.  With regard to range of motion of the thoracolumbar spine, the examiner noted that the Veteran did not complete any range of motion more than once and even then it was not satisfactorily done, as he did not allow passive, isometric, or repetitive motion of any motion of his lumbar spine.  Neurological testing yielded normal results for motor strength, sensation, and reflexes in the bilateral lower extremities.

The Veteran underwent another VA spine examination in February 2010.  On that occasion, he complained of low back pain with radiation to both legs.  It was noted that there were no incapacitating episodes of spine disease.  Range of motion of the thoracolumbar spine measured 30 degrees of forward flexion, 20 degrees of extension, 20 degrees of left and right lateral flexion, and 15 degrees of left and right lateral rotation.  It was noted that there was objective evidence of pain following repetitive motion, but the examiner was unable to test whether the Veteran had additional limitations after three repetitions of range of motion due to too much subjective pain.  Neurological testing revealed motor, sensory, and reflex deficits in the bilateral lower extremities.  An accompanying March 2010 VA EMG study could not be completed (due to the Veteran's pain), but the available results were noted to be suggestive of polyneuropathies and sensory-motor neuropathy involving both lower extremities.  It was noted that the potential cause may be endocrinologic, chronic infection, cancer, metabolic, or toxic etiologies.  The examiner concluded that the March 2010 EMG study did not support a diagnosis of radiculopathy of the lower extremities (as there was no evidence of such), and that the Veteran's sensory neuropathy of both lower extremities was due to poorly controlled diabetes mellitus.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's lumbar spine disability is appropriately evaluated as 60 percent disabling for the entire period of claim, which is the maximum schedular rating authorized for intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In addition, this 60 percent rating exceeds the maximum evaluation assignable for limitation of motion of the lumbar spine under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board acknowledges the Veteran's complaints of pain and numbness in his bilateral lower extremities.  However, all EMG and nerve conduction studies during the period of claim prior to March 2010 yielded normal results, and the March 2010 EMG study did not show any evidence of radiculopathy of the lower extremities.  Furthermore, the Veteran's erectile dysfunction was attributed to secondary hypogonadism, and his sensory neuropathy of both lower extremities has been attributed to poorly controlled diabetes mellitus.  Therefore, the Board finds that the medical evidence of record fails to show that the Veteran's lumbar spine disability has been productive of any objective neurological disabilities during the course of the current appeal.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

In summary, the Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his lumbar spine disability.  The symptomatology objectively noted and subjectively complained of in both the medical and lay evidence has been adequately addressed by the 60 percent evaluation already assigned under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

The Board has also considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Board acknowledges the Veteran's contention that he feels as though he can no longer work due to his lumbar spine disability.  However, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the disability level and symptomatology of the Veteran's lumbar spine disability, and therefore such disability does not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  In fact, his current 60 percent rating provides for symptomatology as severe as incapacitating episodes having a total duration of at least six weeks during the past 12 months, which is more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board acknowledges that the evidence is still being developed for the Veteran's TDIU claim with regard to any effects of his service-connected lumbar laminectomy on his employment.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disability.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular rating adequately contemplates his disability, referral for extraschedular consideration of an increased rating is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a disability rating in excess of 60 percent for lumbar laminectomy is denied.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for a TDIU.

The evidence of record reflects that the Veteran medically retired from his job as a computer technician with the Department of the Treasury's Bureau of the Public Debt in September 2004 after he reinjured his low back at work in October 2003.  He now contends that he cannot work due to his ongoing chronic back pain.

On an August 2004 SSA function report, the Veteran noted that his back pain medication had made it impossible to continue working.  At a private September 2004 general medical examination, the examiner noted that the Veteran was not able to work at present, but conceded that it would have to be seen how it turned out as far as the Veteran's ability to work in the future.  At an October 2004 VA spine examination, the examiner noted that if the Veteran could no longer do sedentary work (as evaluated by his most recent employer), then the examiner was sure that the Veteran would no longer be able to engage in any gainful employment.  In January 2005, the Bureau of the Public Debt listed the concessions that had been made for the Veteran when he was employed there as a computer specialist, including issuing him a special chair and temporary handicap parking permit and allowing him to work only four hours per day as prescribed by his physician.  In a favorable January 2007 SSA decision, it was noted that the Veteran had not engaged in substantial gainful activity since June 2004 (the alleged onset date for his claimed disabilities), and that based on concentration problems, he was unable to perform his past relevant work as a computer programmer.  At a February 2010 VA spine examination, the examiner noted that the Veteran's lower lumbar problems had a significant effect on physical employability, but had lesser impact on sedentary employment.

The Board also notes that in an August 2010 rating decision, the RO granted service connection for carpal tunnel syndrome of the right upper extremity (with an evaluation of 10 percent, effective February 3, 2010) and for carpal tunnel syndrome of the left upper extremity (with an evaluation of 10 percent, effective February 3, 2010).

In light of the above, the Veteran should now be afforded a new VA examination to determine the extent to which his service-connected disabilities (lumbar laminectomy, carpal tunnel syndrome of the right upper extremity, and carpal tunnel syndrome of the left upper extremity) would currently affect his ability to obtain or retain gainful employment (without regard to his age). When rendering such opinion, the physician should only consider the effects of the Veteran's service-connected disabilities and not the effects of any nonservice-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination in order to determine his current functional and occupational capacity.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should render a medical opinion as to whether the Veteran's service-connected disabilities (lumbar laminectomy, carpal tunnel syndrome of the right upper extremity, and carpal tunnel syndrome of the left upper extremity) prevent the Veteran from obtaining or retaining gainful employment (without regard to his age).  When rendering such opinion, the examiner should only consider the effects of the Veteran's service-connected disabilities and not the effects of any other nonservice-connected disabilities.  A complete rationale for all opinions expressed should be provided.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  Thereafter, readjudicate the claim for a TDIU.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


